USDC SDNY
Case 1:19-cv-07131-ALC Document 26 Filed 09/21/19 Pageé.ahanr

ELECTRONICALLY FILED
DOCH#:

DATE FILED: _“]21 [2614

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREA TANTAROS,

Petitioner,
19-cv-7131 (ALC)
-against-
ORDER
FOX NEWS CHANNEL, LLC, ET AL.,

Respondents.

 

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the Joint Status Report from the Parties dated September 20,
2019. ECF No. 25. The Status Conference currently scheduled for October 10, 2019 at 3:00 p.m.
is hereby ADJOURNED.
The Parties are hereby ORDERED to appear, in person, for a Status Conference in
Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New
York, NY, on October 22, 2019 at 11:00 a.m.
SO ORDERED.
pa sone Arathi 7 Cat 24
ANDREW L. CARTER, JR.
United States District Judge

 

 
